5 F.3d 537NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Marshall MARTINEZ, Plaintiff-Appellantv.Harold FALK, Defendant-Appellee.
No. 92-16976.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 13, 1993.*Decided Aug. 19, 1993.

Appeal from the United States District Court for the District of Hawaii;  No. CV-89-00770-ACK, Alan C. Kay, District Judge, Presiding.
D.Hawaii
AFFIRMED.
Before:  SNEED, POOLE and TROTT, Circuit Judges.

ORDER

1
This court has carefully considered the record in this case and the briefs of the parties.  For the reasons given by Magistrate Judge Kurren as modified and adopted by the United States District Court in its decision filed September 4, 1992, we affirm the denial of Martinez's habeas corpus petition.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4